Citation Nr: 0218001	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  98-06 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the befits 
sought. 

The case was previously before the Board in May 2000, at 
which time it was Remanded to obtain additional records 
and for a medical opinion.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claims has been developed.  

2.  The veteran died in December 1997.  The death 
certificate lists the cause of death as lung cancer (or as 
a consequence of) congestive heart failure.  

3.  At that time of his death, the veteran was service-
connected for supraventicular arrhythmia, rated as 10 
percent disabling.

4.  Competent evidence of record is against a relationship 
between the cause of the veteran's death and his period of 
active duty service or any service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's 
death is not established.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.5, 
3.102, 3.156, 3.159, 3.303, 3.312 (2002).

2.  Entitlement to Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 is not 
established.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 
3.807, 3.312 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had 20 years honorable service in the U.S. 
Army from November 18, 1954 to November 30, 1974.  He died 
in December 1997, at age 68.  The death certificate lists 
the cause of death as lung cancer (or as a consequence of) 
congestive heart failure.  At that time of his death, the 
veteran was service-connected for supraventicular 
arrhythmia, rated as 10 percent disabling.  The claimant 
is his wife, who essentially asserts that his death was 
caused by service or to his service connected arrhythmia 
disability.

While the claims were pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate 
the requirement that a well-grounded claim be submitted in 
order to trigger VA's duty to assist.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002) [hereinafter 
"VCAA"].  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative 
or judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, the VA had already assumed the duty to 
assist the claimant in the development of her claim 
because the Board had previously determined that her 
claims were "well grounded".  In addition to eliminating 
that well-groundedness requirement, the statute also 
amplified and defined the duty to assist.  Id. 

The revised statutory duty to assist requires VA to make 
all reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for benefits.  This assistance specifically includes 
obtaining all relevant records, private or public, 
adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification 
duties include notifying the claimant if his or her 
application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
such evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, 
informing the claimant that the evidence could not be 
obtained, providing a brief explanation of the efforts 
made to obtain the evidence, and describing further action 
to be taken with respect to the claim.  See also revised 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In the present case it appears as if the duty to assist 
has been satisfied.  All treatment records identified have 
either been obtained by the RO or submitted by the 
claimant.  Additionally, the appellant has been provided 
with correspondence dated in June 2000 and February 2001 
that outlined what VA would do on her behalf and what she 
needed to do to complete her claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, the 
claimant, in correspondence received on March 30, 2001, 
instructed VA in effect to discontinue further evidentiary 
development and to proceed on the evidence of record.  
Accordingly, a remand back to the RO for compliance with 
the new duty to assist requirements is not necessary, and 
the appellant is not prejudiced by the Board's decision 
not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Cause of Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to 
the standards applicable to disability compensation.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. 
Chapter 11.  Service connection may be demonstrated either 
by showing direct service incurrence or aggravation, or by 
use of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
the principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death.  38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed 
substantially or materially to the cause of death, 
combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R.  § 3.312(c).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir.  2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves 
medical causation or a  medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The record contains evidence that the veteran had a long 
history of smoking.  The record also contains evidence of 
treatment for a variety of conditions, to include lung 
cancer, empyema and hypertension, inter alia.  Most 
significantly, the claims file was reviewed by a VA 
physician, who concluded that his service connected 
supraventicular arrhythmia was "totally innocent" and not 
indicative of any significant heart problem.  Moreover, 
the physician reported that the arrhythmia was unrelated 
to his lung cancer.  

In consideration of the foregoing, the Board concludes 
that the preponderance of the evidence is against the 
claim of entitlement to service connection for cause of 
the veteran's death.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of dependent's educational assistance 
under 38 U.S.C.A. Chapter 35, a child or surviving spouse 
of the veteran will have basic eligibility for benefits 
where the veteran was discharged under other then 
dishonorable conditions, and had a permanent and total 
service-connected disability in existence at the date of 
the veteran's death; or where the veteran died as a result 
of the service-connected disability.  38 C.F.R. § 
3.807(a).  In this case, the veteran did not have a 
permanent and total service-connected disability at the 
time of his death, and, as decided above, it has not been 
shown that the cause of the veteran's death was service 
connected.  Accordingly, the Board finds that the 
appellant has not met the conditions for eligibility for 
dependent's educational assistance under Chapter 35, Title 
38, United States Code.  In reaching this decision, the 
Board has considered the doctrine of granting the benefit 
of the doubt to the appellant but does not find that the 
evidence is so approximately balanced as to warrant its 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

